      Case 1:19-cv-05450-VSB-KHP Document 92 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    8/23/2021
  JASON MASON,

                            Plaintiff,
                                                        19-CV-5450 (VSB) (KHP)
                     -against-
                                                        ORDER
  CITY OF NEW YORK, ET AL.,

                            Defendant.

KATHARINE H. PARKER, United States Magistrate Judge:

       Defendants shall provide a response to the Plaintiff’s letter at ECF #91 by August 27,

2021 and provide a copy of the release provided to Plaintiff with their response.

SO ORDERED.

 Dated:   August 23, 2021
          New York, New York

                                                              KATHARINE H. PARKER
                                                          United States Magistrate Judge
